DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/26/2021 was filed after the mailing date of the Non-Final Rejection on 11/25/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 11 objected to because of the following informalities:
Claim 11 recites “the freeform optic mechanism configured to propagate receive the input light beams…” However, this limitation appears to include a clerical error (i.e. configured to propagate receive the input light beams) and will be interpreted as “the freeform optic mechanism configured to propagate the input light beams…” Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a variable focus mechanism” in claims 1, 11, and 18; and
“an addressable variable focusing element” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites that “the variable focusing freeform optical display system is configured to determine a first focal distance of a first focal plane for rendering at least a part of the stereoscopic images in focus; the variable focus mechanism to address both accommodation cues and convergence cues with the first focal distance, without tying the accommodation cues or the convergence cues to a fixed focal distance, wherein using at least the freeform optic mechanism is to render the at least the part of the stereoscopic images with the input light beams and the first focal distance.” However, it is unclear how the display system can be “configured to…” perform the claimed functions. Specifically, this limitation is unclear as it recites functional language without providing a discernable boundary on what element/structure of the system performs the function. It is unclear if a specific structure/element must be present in the system to perform the function of determining the focal distances. As such, the metes and bounds of the claim cannot be discerned and the claim is unclear. See Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc) (“Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim”) (MPEP § 2173.05(g)).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 11-13, 16-19, and 21-27 of U.S. Patent No. 10,156,722. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1, 11, and 18 are fully encompassed by reference claims 1, 19, 21, and 25 which require the claimed image source, variable focus mechanism, and freeform optic. Additionally, instant claims 2-3, 12-13, and 19-20 are fully encompassed by reference claims 1, 9, and 14-17; instant claims 4-6 and 14-16 are fully encompassed by reference claims 11-12 and 22-24; and instant claims 5-10 and 17 are fully encompassed by reference claims 5, 11-13, 16-18, 21-24, and 25-27.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 9-13, 15-17, and 26-28 of U.S. Patent No. 9,740,006. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1, 11, and 18 are fully encompassed by reference claims 1, 15, and 26 which require the claimed image source, a compensation lens reading on the claimed variable focus mechanism and a freeform optic. Additionally, instant claims 2-3, 12-13, and 19-20 are fully encompassed by reference claims 2-3, 16-17, and 27; and instant claims 4-10 and 14-17 are fully encompassed by reference claims 1, 9-13, 15, 18, 26, and 28.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hua et al. (NPL titled: “An Optical See-Through Multi-Focal-Plane Stereoscopic Display Prototype Enabling Nearly-Correct Focus Cues” – Published 3/12/2013; hereinafter – “Hua”) in view of Gao et al. (U.S. PG-Pub No. 2012/0162549; hereinafter – “Gao”).
Regarding claim 1, Hua teaches a method for generating stereoscopic images with a variable focusing freeform optical display system for virtual or augmented reality, comprising:
receiving input light beams at an optical system from an image source (See e.g. Figs. 2 and 3; P. 3: Method);
altering a focal length of a variable focus mechanism for the input light beams based in part or in whole upon positioning of at least one focal plane for the stereoscopic images (See e.g. Fig. 2; P. 1-2: Multi-focal-plane display; P. 3; Method);
propagating the input light beams by using the variable focus mechanism with an altered focal length into a first refractive surface of a freeform optic mechanism (See e.g. Fig. 3; Abstract; P. 3-4: Method), the freeform optic mechanism reflecting the input light beams at least twice and directing the input light beams out of the freeform optic mechanism (See e.g. Fig. 3; Abstract; P. 3-4: Method); and
generating the stereoscopic images on the at least one focal plane for virtual or augmented reality presentation with the freeform optic mechanism (See e.g. Fig. 2; P. 1-2: Multi-focal-plane display; P. 3; Method).
at least three times.
However, Gao teaches an ergonomic head mounted display device and method including receiving input light beams at an optical system from an image source and propagating the input light beams by using a focus mechanism into a first refractive surface of a freeform optic mechanism (400, 500, 600, 700, 800, 900, 1000), the freeform optic mechanism reflecting the input light beams at least three times and directing the input light beams out of the freeform optic mechanism (See e.g. Figs. 4-11; Paragraphs 0090-0096).
Gao teaches that the freeform optic mechanism reflects light at least three times “to extend the optical path length so that the width of the waveguide prism closely matches with the width of an average human head” which “allows facilitating the design of the waveguide prism into an ergonomic shape, as well as maintaining a large see-through FOV” and “also allows moving the image display unit to the side of the display frame which reduces the front weight of the HMD system and improves the ergonomic fit of the system” to “enable a wraparound design of optical see-through HMDs that offers ergonomic fit with the human head and attractive eyeglass-like appearance” (Paragraphs 0009 and 0054).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Hua such that the freeform optic mechanism reflects the input light beams at least three times as in Gao “to extend the optical path length so that the width of the waveguide prism closely matches with the width of an average human head” which “allows facilitating the design of the waveguide prism into an ergonomic shape, as well as maintaining a large see-through FOV” and “also allows moving the image display unit to the side of the display frame which reduces the front weight of the HMD system and improves the ergonomic fit of the system” to “enable a wraparound design of optical see-through HMDs that offers ergonomic fit with the human head and  In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 2, Hua in view of Gao teaches the method of claim 1, as above.
Hua further teaches propagating the input light beams to one or more beam splitters through a first optic; and redirecting the input light beams to the variable focus mechanism through the one or more beam splitters (See e.g. Figs. 2, 3, and 6; P. 2: Multi-focal-plane display; P. 3-4: Method).
Regarding claim 3, Hua in view of Gao teaches the method of claim 2, as above.
Hua further teaches redirecting the input light beams back to the one or more beam splitters with the variable focus mechanism with an altered focal length; and propagating the input light beams from the one or more beam splitters to the freeform optic mechanism (See e.g. Figs. 2, 3, and 6; P. 2: Multi-focal-plane display; P. 3-4: Method).
Regarding claim 4, Hua in view of Gao teaches the method of claim 1, as above.
Hua further teaches changing a focal length of the variable focus mechanism by altering optical power of the variable focus mechanism based in part or in whole upon positioning of one or more focal planes for the stereoscopic images (See e.g. Fig. 2; P. 1-2: Multi-focal-plane display; P. 3; Method).
Regarding claim 5, Hua in view of Gao teaches the method of claim 1, as above.
Hua further teaches identifying a requirement for changing focal planes for the stereoscopic images produced by the freeform optical display mechanism; providing one or more controls to alter the focal length of the variable focus mechanism based in part or in whole upon the requirement; and altering the focal length of the variable focus mechanism into an altered focal length with the one or more controls (See e.g. Figs. 1 and 6-7; Abstract; P. 1: Introduction and Multi-focal-plane display; P. 2-3: Depth-fusing technique; P. 4-5: Prototype demonstration).
Regarding claim 6, Hua in view of Gao teaches the method of claim 5, as above.
Hua further teaches propagating the input light beams from the variable focus mechanism with the altered focal length to the freeform optic mechanism; and generating the stereoscopic images on the one or more focal planes for virtual or augmented reality presentation with the freeform optic mechanism (See e.g. Figs. 1 and 6-7; Abstract; P. 1: Introduction and Multi-focal-plane display; P. 2-3: Depth-fusing technique; P. 4-5: Prototype demonstration).
Regarding claim 7, Hua in view of Gao teaches the method of claim 1, as above.
Hua further teaches determining a first focal distance of a first focal plane for rendering at least a part of the stereoscopic images in focus; addressing both accommodation cues and convergence cues with the first focal distance, without tying the accommodation cues or the convergence cues to a fixed focal distance; and rendering the at least the part of the stereoscopic images with the input light beams using at least the freeform optic mechanism and the first focal distance (See e.g. Figs. 1 and 6-7; Abstract; P. 1: Introduction and Multi-focal-plane display; P. 2-3: Depth-fusing technique; P. 4-5: Prototype demonstration).
Regarding claim 8, Hua in view of Gao teaches the method of claim 7, as above.
Hua further teaches addressing the first focal distance by using the variable focus mechanism of the freeform optical display mechanism (See e.g. Figs. 1 and 6-7; Abstract; P. 1: Introduction and Multi-focal-plane display; P. 2-3: Depth-fusing technique; P. 4-5: Prototype demonstration).
Regarding claim 9, Hua in view of Gao teaches the method of claim 8, as above.
Hua further teaches that the act of addressing the first focal distance comprising: varying optical power of an addressable variable focusing element in the variable focus mechanism to change the first focal distance for rendering the at least the part of the stereoscopic images (See e.g. Figs. 1 and 6-7; Abstract; P. 1: Introduction and Multi-focal-plane display; P. 2-3: Depth-fusing technique; P. 4-5: Prototype demonstration).
Regarding claim 10, Hua in view of Gao teaches the method of claim 7, as above.
Hua further teaches that the act of addressing the first focal distance comprising: identifying the first focal plane from multiple focal plane based in part or in whole upon the first focal distance for displaying the at least the part of the stereoscopic images with the input light beams (See e.g. Figs. 1 and 6-7; Abstract; P. 1: Introduction and Multi-focal-plane display; P. 2-3: Depth-fusing technique; P. 4-5: Prototype demonstration).
Regarding claim 11, Hua teaches a variable focusing freeform optical display system for generating stereoscopic images for virtual or augmented reality, comprising:
an image source (“RGB LED” and “DMD”) emitting input light beams into an optical system (See e.g. Figs. 2 and 3; P. 3: Method);
a variable focus mechanism (“DMMD”) having a focal length that is altered into an altered focal length based in part or in whole upon positioning of at least one focal plane for the stereoscopic images (See e.g. Fig. 2; P. 1-2: Multi-focal-plane display; P. 3; Method); and
a freeform optic mechanism (“eyepiece”) to receive the input light beams directed by the variable focus mechanism with an altered focal length to generate the stereoscopic images on the at least one focal plane for virtual or augmented reality presentation with the freeform optic mechanism, the freeform optic mechanism configured to propagate the input light beams through a first refractive surface of the freeform optic mechanism, internally reflect the input light beams at least two times and direct the input light beams out of the freeform optic mechanism (See e.g. Fig. 2; Abstract; P. 1-2: Multi-focal-plane display; P. 3; Method).
Examiner notes that the limitation “the freeform optic mechanism configured to propagate receive the input light beams through a first refractive surface of the freeform optic mechanism, internally reflect the input light beams at least three times and direct the input light beams out of the freeform optic mechanism” is directed to an intended use of the claimed apparatus. It has been held Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Hua teaches a freeform optic which has the required structure and can be arranged in such a manner to reflect light at least three times, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art.
Nevertheless, Hua fails to explicitly disclose that the freeform optic mechanism reflects the input light beams at least three times.
However, Gao teaches an ergonomic head mounted display device including an image source, a focus mechanism and a freeform optic mechanism (400, 500, 600, 700, 800, 900, 1000) to receive the input light beams directed by the focus mechanism, the freeform optic mechanism configured to propagate the input light beams through a first refractive surface of the freeform optic mechanism, internally reflect the input light beams at least three times and direct the input light beams out of the freeform optic mechanism (See e.g. Figs. 4-11; Paragraphs 0090-0096).
Gao teaches that the freeform optic mechanism reflects light at least three times “to extend the optical path length so that the width of the waveguide prism closely matches with the width of an average human head” which “allows facilitating the design of the waveguide prism into an ergonomic shape, as well as maintaining a large see-through FOV” and “also allows moving the image display unit to the side of the display frame which reduces the front weight of the HMD system and improves the ergonomic fit of the system” to “enable a wraparound design of optical see-through HMDs that offers 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the display system of Hua such that the freeform optic mechanism reflects the input light beams at least three times as in Gao “to extend the optical path length so that the width of the waveguide prism closely matches with the width of an average human head” which “allows facilitating the design of the waveguide prism into an ergonomic shape, as well as maintaining a large see-through FOV” and “also allows moving the image display unit to the side of the display frame which reduces the front weight of the HMD system and improves the ergonomic fit of the system” to “enable a wraparound design of optical see-through HMDs that offers ergonomic fit with the human head and attractive eyeglass-like appearance,” as taught by Gao (Paragraphs 0009 and 0054), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 12, Hua in view of Gao teaches the variable focusing freeform optical display system of claim 11, as above.
Hua further teaches one or more beam splitters to receive the input light beams propagated from the image source through a first optic to redirect the input light beams to the variable focus mechanism (See e.g. Figs. 2, 3, and 6; P. 2: Multi-focal-plane display; P. 3-4: Method).
Regarding claim 13, Hua in view of Gao teaches the variable focusing freeform optical display system of claim 12, as above.
Hua further teaches that the one or more beam splitters are to redirect the input light beams back to the variable focus mechanism with an altered focal length, and the input light beams are to be 
Regarding claim 14, Hua in view of Gao teaches the variable focusing freeform optical display system of claim 11, as above.
Hua further teaches that the variable focus mechanism (“DMMD”) is one of a deformable mirror, deformable membrane mirror or a liquid lens (See e.g. Fig. 2; P. 1-2: Multi-focal-plane display; P. 3; Method).
Regarding claim 15, Hua in view of Gao teaches the variable focusing freeform optical display system of claim 11, as above.
Hua further teaches that the variable focus mechanism is configured to provide one or more controls to alter a focal length of the variable focus mechanism based in part or in whole upon a requirement for changing focal planes for the stereoscopic images produced by the freeform optical display mechanism (See e.g. Figs. 1 and 6-7; Abstract; P. 1: Introduction and Multi-focal-plane display; P. 2-3: Depth-fusing technique; P. 4-5: Prototype demonstration).
Regarding claim 16, Hua in view of Gao teaches the variable focusing freeform optical display system of claim 15, as above.
Hua further teaches that the variable focus mechanism is operatively coupled with the freeform optic mechanism to propagate the input light beams from the variable focus mechanism with the altered focal length to the freeform optic mechanism, and the freeform optic mechanism is to generate the stereoscopic images on the one or more focal planes for virtual or augmented reality presentation (See e.g. Figs. 1 and 6-7; Abstract; P. 1: Introduction and Multi-focal-plane display; P. 2-3: Depth-fusing technique; P. 4-5: Prototype demonstration).
Regarding claim 17, Hua in view of Gao teaches the variable focusing freeform optical display system of claim 11, as above.

Regarding claim 18, Hua teaches an optical display system comprising:
an image source configured to emit light beams (See e.g. Figs. 2 and 3; P. 3: Method);
a variable focus mechanism optically coupled to the image source and configured to impart a controllable amount of optical power to light beams received from the image source (See e.g. Fig. 2; P. 1-2: Multi-focal-plane display; P. 3; Method);
viewing optics optically coupled to the variable focus mechanism and configured to direct light beams received from the variable focus mechanism to a user, the viewing optics including a freeform optic mechanism to propagate the input light beams through a first refractive surface of the freeform optic mechanism, internally reflect the input light beams at least two times and direct the input light beams out of the freeform optic mechanism (See e.g. Fig. 2; Abstract; P. 1-2: Multi-focal-plane display; P. 3; Method); and
control circuitry communicatively coupled to the image source and the variable focus mechanism (See e.g. Figs. 1 and 6-7; Abstract; P. 1: Introduction and Multi-focal-plane display; P. 2-3: Depth-fusing technique; P. 4-5: Prototype demonstration), the control circuitry configured to:
identify, from among a plurality of different focal planes, at least one focal plane on which one or more images of virtual content are to be displayed (See e.g. Figs. 1 and 6-7; Abstract; P. 1: 
display the one or more images of virtual content on the at least one identified focal plane to the user through the viewing optics (See e.g. Figs. 1 and 6-7; Abstract; P. 1: Introduction and Multi-focal-plane display; P. 2-3: Depth-fusing technique; P. 4-5: Prototype demonstration), wherein to display the one or more images of virtual content the control circuitry is configured to contemporaneously:
control the image source to emit light beams corresponding to the one or more images of virtual content (See e.g. Figs. 1 and 6-7; Abstract; P. 1: Introduction and Multi-focal-plane display; P. 2-3: Depth-fusing technique; P. 4-5: Prototype demonstration); and
control the variable focus mechanism to impart at least one amount of optical power corresponding to the at least one identified focal plane to light beams received from the image source, respectively (See e.g. Figs. 1 and 6-7; Abstract; P. 1: Introduction and Multi-focal-plane display; P. 2-3: Depth-fusing technique; P. 4-5: Prototype demonstration).
Examiner notes that the limitation “to propagate the input light beams through a first refractive surface of the freeform optic mechanism, internally reflect the input light beams at least three times and direct the input light beams out of the freeform optic mechanism” is directed to an intended use of the claimed apparatus. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Hua teaches a freeform optic which has the required structure and can be arranged in such a manner to 
Nevertheless, Hua fails to explicitly disclose that the freeform optic mechanism reflects the input light beams at least three times.
However, Gao teaches an ergonomic head mounted display device including an image source, a focus mechanism and a freeform optic mechanism (400, 500, 600, 700, 800, 900, 1000) to receive the input light beams directed by the focus mechanism, the freeform optic mechanism configured to propagate the input light beams through a first refractive surface of the freeform optic mechanism, internally reflect the input light beams at least three times and direct the input light beams out of the freeform optic mechanism (See e.g. Figs. 4-11; Paragraphs 0090-0096).
Gao teaches that the freeform optic mechanism reflects light at least three times “to extend the optical path length so that the width of the waveguide prism closely matches with the width of an average human head” which “allows facilitating the design of the waveguide prism into an ergonomic shape, as well as maintaining a large see-through FOV” and “also allows moving the image display unit to the side of the display frame which reduces the front weight of the HMD system and improves the ergonomic fit of the system” to “enable a wraparound design of optical see-through HMDs that offers ergonomic fit with the human head and attractive eyeglass-like appearance” (Paragraphs 0009 and 0054).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the display system of Hua such that the freeform optic mechanism reflects the input light beams at least three times as in Gao “to extend the optical path length so that the width of the waveguide prism closely matches with the width of an average human head” which “allows facilitating the design of the waveguide prism into an ergonomic shape, as well as maintaining a large see-through FOV” and “also allows moving the image display unit to the side of the display frame which  In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 19, Hua in view of Gao teaches the optical display system of claim 18, as above.
Hua further teaches at least one beam splitter configured to optically couple the image source to the variable focus mechanism (See e.g. Figs. 2, 3, and 6; P. 2: Multi-focal-plane display; P. 3-4: Method).
Regarding claim 20, Hua in view of Gao teaches the optical display system of claim 19, as above.
Hua further teaches that the at least one beam splitter is further configured to optically couple the variable focus mechanism to the viewing optics (See e.g. Figs. 2, 3, and 6; P. 2: Multi-focal-plane display; P. 3-4: Method).
Claim(s) 1-20 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (PCT Pub No. WO 2014062912 – hereinafter: “Hu”; corresponds to U.S. PG-Pub No. 2015/0277129) in view of Gao.
Regarding claim 1, Hu teaches a method for generating stereoscopic images with a variable focusing freeform optical display system for virtual or augmented reality, comprising:
receiving input light beams at an optical system from an image source (See e.g. Figs. 2-3; Paragraph 0031: “a microdisplay, such as a digital micro-mirror device (DMD) 60”; Paragraph 0036: “the eyepiece 12 was designed as a wedge-shaped free-form plastic lens”);
altering a focal length of a variable focus mechanism for the input light beams based in part or in whole upon positioning of at least one focal plane for the stereoscopic images (See e.g. Figs. 2-3; 
propagating the input light beams by using the variable focus mechanism with an altered focal length to a freeform optic mechanism, the freeform optic mechanism reflecting the input light beams at least twice and directing the input light beams out of the freeform optic mechanism (See e.g. Figs. 3A-3D; Paragraphs 0030, 0031, and 0036); and
generating the stereoscopic images on the at least one focal plane for virtual or augmented reality presentation with the freeform optic mechanism (See e.g. Figs. 3A-3D; Paragraphs 0030, 0031, and 0036).
Hu fails to explicitly disclose that the freeform optic mechanism reflects the input light beams at least three times.
However, Gao teaches an ergonomic head mounted display device and method including receiving input light beams at an optical system from an image source and propagating the input light beams by using a focus mechanism into a first refractive surface of a freeform optic mechanism (400, 500, 600, 700, 800, 900, 1000), the freeform optic mechanism reflecting the input light beams at least three times and directing the input light beams out of the freeform optic mechanism (See e.g. Figs. 4-11; Paragraphs 0090-0096).
Gao teaches that the freeform optic mechanism reflects light at least three times “to extend the optical path length so that the width of the waveguide prism closely matches with the width of an average human head” which “allows facilitating the design of the waveguide prism into an ergonomic shape, as well as maintaining a large see-through FOV” and “also allows moving the image display unit to the side of the display frame which reduces the front weight of the HMD system and improves the ergonomic fit of the system” to “enable a wraparound design of optical see-through HMDs that offers 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Hu such that the freeform optic mechanism reflects the input light beams at least three times as in Gao “to extend the optical path length so that the width of the waveguide prism closely matches with the width of an average human head” which “allows facilitating the design of the waveguide prism into an ergonomic shape, as well as maintaining a large see-through FOV” and “also allows moving the image display unit to the side of the display frame which reduces the front weight of the HMD system and improves the ergonomic fit of the system” to “enable a wraparound design of optical see-through HMDs that offers ergonomic fit with the human head and attractive eyeglass-like appearance,” as taught by Gao (Paragraphs 0009 and 0054), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 2, Hu in view of Gao teaches the method of claim 1, as above.
Hua further teaches propagating the input light beams to one or more beam splitters (16) through a first optic (17, 18, 19, 20); and redirecting the input light beams to the variable focus mechanism through the one or more beam splitters (See e.g. Figs. 3A, 3B, and 6A; Paragraphs 0007-0008, 0035, and 0049).
Regarding claim 3, Hu in view of Gao teaches the method of claim 2, as above.
Hu further teaches redirecting the input light beams back to the one or more beam splitters with the variable focus mechanism with an altered focal length; and propagating the input light beams from the one or more beam splitters to the freeform optic mechanism (See e.g. Figs. 3A, 3B, and 6A; Paragraphs 0007-0008, 0035, and 0049).
Regarding claim 4, Hu in view of Gao teaches the method of claim 1, as above.
Hu further teaches changing a focal length of the variable focus mechanism by altering optical power of the variable focus mechanism based in part or in whole upon positioning of one or more focal planes for the stereoscopic images (See e.g. Figs. 2-3; Paragraph 0031: “Together the lens 21, FIG. 2, (or lenses 22, 24, 26, FIGS. 3A, 3B) and the DMMD 80 may provide a folded double-telecentric system particularly suited to depth-fused multi-focal-plane stereoscopic displays…change of optical power on the DMMD 80 changes only the location of the intermediate image without changing the image magnification, so that the field of view of the system and the angular resolution in eye space remain constant, and so that the corresponding pixels on multiple focal planes overlap with each other one-to-one”).
Regarding claim 5, Hu in view of Gao teaches the method of claim 1, as above.
Hua further teaches identifying a requirement for changing focal planes for the stereoscopic images produced by the freeform optical display mechanism; providing one or more controls to alter the focal length of the variable focus mechanism based in part or in whole upon the requirement; and altering the focal length of the variable focus mechanism into an altered focal length with the one or more controls (See e.g. Figs. 2-3; Paragraph 0031: “Together the lens 21, FIG. 2, (or lenses 22, 24, 26, FIGS. 3A, 3B) and the DMMD 80 may provide a folded double-telecentric system particularly suited to depth-fused multi-focal-plane stereoscopic displays…change of optical power on the DMMD 80 changes only the location of the intermediate image without changing the image magnification, so that the field of view of the system and the angular resolution in eye space remain constant, and so that the corresponding pixels on multiple focal planes overlap with each other one-to-one”).
Regarding claim 6, Hu in view of Gao teaches the method of claim 5, as above.
Hu further teaches propagating the input light beams from the variable focus mechanism with the altered focal length to the freeform optic mechanism; and generating the stereoscopic images on 
Regarding claim 7, Hu in view of Gao teaches the method of claim 1, as above.
Hu further teaches determining a first focal distance of a first focal plane for rendering at least a part of the stereoscopic images in focus; addressing both accommodation cues and convergence cues with the first focal distance, without tying the accommodation cues or the convergence cues to a fixed focal distance; and rendering the at least the part of the stereoscopic images with the input light beams using at least the freeform optic mechanism and the first focal distance (See e.g. Figs. 2-3; Paragraphs 0005, 0030-0032, and 0038).
Regarding claim 8, Hu in view of Gao teaches the method of claim 7, as above.
Hu further teaches addressing the first focal distance by using the variable focus mechanism of the freeform optical display mechanism (See e.g. Figs. 2-3; Paragraphs 0005, 0030-0032, and 0038).
Regarding claim 9, Hu in view of Gao teaches the method of claim 8, as above.
Hu further teaches that the act of addressing the first focal distance comprising: varying optical power of an addressable variable focusing element in the variable focus mechanism to change the first focal distance for rendering the at least the part of the stereoscopic images (See e.g. Figs. 2-3; Paragraphs 0005, 0030-0032, and 0038).
Regarding claim 10, Hu in view of Gao teaches the method of claim 7, as above.
Hu further teaches that the act of addressing the first focal distance comprising: identifying the first focal plane from multiple focal plane based in part or in whole upon the first focal distance for displaying the at least the part of the stereoscopic images with the input light beams (See e.g. Figs. 2-3; Paragraphs 0005, 0030-0032, and 0038).
Regarding claim 11, Hu teaches a variable focusing freeform optical display system for generating stereoscopic images for virtual or augmented reality, comprising:

a variable focus mechanism (80, 380) having a focal length that is altered into an altered focal length based in part or in whole upon positioning of at least one focal plane for the stereoscopic images (See e.g. Figs. 2-3; Paragraph 0031: “The relay lens group 20 may include a traditional, non-deformable lens 21 and a reflective active optical element, such as a deformable membrane mirror 80…”); and
a freeform optic mechanism (12) to receive the input light beams directed by the variable focus mechanism with an altered focal length to generate the stereoscopic images on the at least one focal plane for virtual or augmented reality presentation with the freeform optic mechanism, the freeform optic mechanism configured to propagate the input light beams through a first refractive surface of the freeform optic mechanism, internally reflect the input light beams at least two times and direct the input light beams out of the freeform optic mechanism (See e.g. Figs. 3A-3D; Paragraphs 0030, 0031, and 0036).
Examiner notes that the limitation “the freeform optic mechanism configured to propagate receive the input light beams through a first refractive surface of the freeform optic mechanism, internally reflect the input light beams at least three times and direct the input light beams out of the freeform optic mechanism” is directed to an intended use of the claimed apparatus. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Hu teaches a freeform optic which has the 
Nevertheless, Hu fails to explicitly disclose that the freeform optic mechanism reflects the input light beams at least three times.
However, Gao teaches an ergonomic head mounted display device including an image source, a focus mechanism and a freeform optic mechanism (400, 500, 600, 700, 800, 900, 1000) to receive the input light beams directed by the focus mechanism, the freeform optic mechanism configured to propagate the input light beams through a first refractive surface of the freeform optic mechanism, internally reflect the input light beams at least three times and direct the input light beams out of the freeform optic mechanism (See e.g. Figs. 4-11; Paragraphs 0090-0096).
Gao teaches that the freeform optic mechanism reflects light at least three times “to extend the optical path length so that the width of the waveguide prism closely matches with the width of an average human head” which “allows facilitating the design of the waveguide prism into an ergonomic shape, as well as maintaining a large see-through FOV” and “also allows moving the image display unit to the side of the display frame which reduces the front weight of the HMD system and improves the ergonomic fit of the system” to “enable a wraparound design of optical see-through HMDs that offers ergonomic fit with the human head and attractive eyeglass-like appearance” (Paragraphs 0009 and 0054).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the display system of Hu such that the freeform optic mechanism reflects the input light beams at least three times as in Gao “to extend the optical path length so that the width of the waveguide prism closely matches with the width of an average human head” which “allows facilitating the design of the waveguide prism into an ergonomic shape, as well as maintaining a large  In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 12, Hu in view of Gao teaches the variable focusing freeform optical display system of claim 11, as above.
Hu further teaches one or more beam splitters (16) to receive the input light beams propagated from the image source through a first optic (17, 18, 19, 20) to redirect the input light beams to the variable focus mechanism (See e.g. Figs. 3A, 3B, and 6A; Paragraphs 0007-0008, 0035, and 0049).
Regarding claim 13, Hu in view of Gao teaches the variable focusing freeform optical display system of claim 12, as above.
Hu further teaches that the one or more beam splitters are to redirect the input light beams back to the variable focus mechanism with an altered focal length, and the input light beams are to be propagated from the one or more beam splitters to the freeform optic mechanism (See e.g. Figs. 3A, 3B, and 6A; Paragraphs 0007-0008, 0035, and 0049).
Regarding claim 14, Hu teaches the variable focusing freeform optical display system of claim 11, as above.
Hu further teaches that the variable focus mechanism is one of a deformable mirror, deformable membrane mirror, or a liquid lens (See e.g. Figs. 2-3; Paragraph 0031).
Regarding claim 15, Hu in view of Gao teaches the variable focusing freeform optical display system of claim 11, as above.

Regarding claim 16, Hu in view of Gao teaches the variable focusing freeform optical display system of claim 15, as above.
Hu further teaches that the variable focus mechanism is operatively coupled with the freeform optic mechanism to propagate the input light beams from the variable focus mechanism with the altered focal length to the freeform optic mechanism, and the freeform optic mechanism is to generate the stereoscopic images on the one or more focal planes for virtual or augmented reality presentation (See e.g. Figs. 2-3; Paragraphs 0005, 0030-0032, and 0038).
Regarding claim 17, Hu in view of Gao teaches the variable focusing freeform optical display system of claim 11, as above.
Hu further teaches that the variable focusing freeform optical display system is configured to determine a first focal distance of a first focal plane for rendering at least a part of the stereoscopic images in focus, the variable focus mechanism to address both accommodation cues and convergence cues with the first focal distance, without tying the accommodation cues or the convergence cues to a fixed focal distance, wherein using at least the freeform optic mechanism is to render the at least the 
Regarding claim 18, Hu teaches an optical display system comprising:
an image source (60) configured to emit light beams (See e.g. Figs. 2-3; Paragraph 0031: “a microdisplay, such as a digital micro-mirror device (DMD) 60”; Paragraph 0036: “the eyepiece 12 was designed as a wedge-shaped free-form plastic lens”);
a variable focus mechanism (80, 380) optically coupled to the image source and configured to impart a controllable amount of optical power to light beams received from the image source (See e.g. Figs. 2-3; Paragraph 0031: “The relay lens group 20 may include a traditional, non-deformable lens 21 and a reflective active optical element, such as a deformable membrane mirror 80…”);
viewing optics (12) optically coupled to the variable focus mechanism and configured to direct light beams received from the variable focus mechanism to a user, the viewing optics including a freeform optic mechanism to propagate the input light beams through a first refractive surface of the freeform optic mechanism, internally reflect the input light beams at least two times and direct the input light beams out of the freeform optic mechanism (See e.g. Figs. 3A-3D; Paragraphs 0030, 0031, and 0036); and
control circuitry communicatively coupled to the image source and the variable focus mechanism (See e.g. Figs. 2-3; Paragraphs 0005, 0030-0032, and 0038), the control circuitry configured to:
identify, from among a plurality of different focal planes, at least one focal plane on which one or more images of virtual content are to be displayed (See e.g. Figs. 2-3; Paragraphs 0005, 0030-0032, and 0038); and
display the one or more images of virtual content on the at least one identified focal plane to the user through the viewing optics (See e.g. Figs. 2-3; Paragraphs 0005, 0030-0032, and 0038), wherein 
control the image source to emit light beams corresponding to the one or more images of virtual content (See e.g. Figs. 2-3; Paragraphs 0005, 0030-0032, and 0038); and
control the variable focus mechanism to impart at least one amount of optical power corresponding to the at least one identified focal plane to light beams received from the image source, respectively (See e.g. Figs. 2-3; Paragraphs 0005, 0030-0032, and 0038).
Examiner notes that the limitation “to propagate the input light beams through a first refractive surface of the freeform optic mechanism, internally reflect the input light beams at least three times and direct the input light beams out of the freeform optic mechanism” is directed to an intended use of the claimed apparatus. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Hu teaches a freeform optic which has the required structure and can be arranged in such a manner to reflect light at least three times, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art.
Nevertheless, Hu fails to explicitly disclose that the freeform optic mechanism reflects the input light beams at least three times.
However, Gao teaches an ergonomic head mounted display device including an image source, a focus mechanism and a freeform optic mechanism (400, 500, 600, 700, 800, 900, 1000) to receive the input light beams directed by the focus mechanism, the freeform optic mechanism configured to 
Gao teaches that the freeform optic mechanism reflects light at least three times “to extend the optical path length so that the width of the waveguide prism closely matches with the width of an average human head” which “allows facilitating the design of the waveguide prism into an ergonomic shape, as well as maintaining a large see-through FOV” and “also allows moving the image display unit to the side of the display frame which reduces the front weight of the HMD system and improves the ergonomic fit of the system” to “enable a wraparound design of optical see-through HMDs that offers ergonomic fit with the human head and attractive eyeglass-like appearance” (Paragraphs 0009 and 0054).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the display system of Hu such that the freeform optic mechanism reflects the input light beams at least three times as in Gao “to extend the optical path length so that the width of the waveguide prism closely matches with the width of an average human head” which “allows facilitating the design of the waveguide prism into an ergonomic shape, as well as maintaining a large see-through FOV” and “also allows moving the image display unit to the side of the display frame which reduces the front weight of the HMD system and improves the ergonomic fit of the system” to “enable a wraparound design of optical see-through HMDs that offers ergonomic fit with the human head and attractive eyeglass-like appearance,” as taught by Gao (Paragraphs 0009 and 0054), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 18, Hu in view of Gao teaches the optical display system of claim 18, as above.

Regarding claim 20, Hu in view of Gao teaches the optical display system of claim 19, as above.
Hu further teaches that the at least one beam splitter is further configured to optically couple the variable focus mechanism to the viewing optics (See e.g. Figs. 3A, 3B, and 6A; Paragraphs 0007-0008, 0035, and 0049).
Claim(s) 7-10 and 17-20 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Hua in view of Gao or Hu in view of Gao, as applied to claims 1 and 11 above, and further in view of Hua et al. (U.S. PG-Pub No. 2011/0075257; hereinafter – “Hua’257”).
Regarding claim 7, Hua in view of Gao and Hu in view of Gao each teaches the method of claim 1, as above.
Hua further teaches determining a first focal distance of a first focal plane for rendering at least a part of the stereoscopic images in focus; addressing both accommodation cues and convergence cues with the first focal distance, without tying the accommodation cues or the convergence cues to a fixed focal distance; and rendering the at least the part of the stereoscopic images with the input light beams using at least the freeform optic mechanism and the first focal distance (See e.g. Figs. 1 and 6-7; Abstract; P. 1: Introduction and Multi-focal-plane display; P. 2-3: Depth-fusing technique; P. 4-5: Prototype demonstration).
Hu further teaches determining a first focal distance of a first focal plane for rendering at least a part of the stereoscopic images in focus; addressing both accommodation cues and convergence cues with the first focal distance, without tying the accommodation cues or the convergence cues to a fixed focal distance; and rendering the at least the part of the stereoscopic images with the input light beams 
Although Hua and Hu teach methods reading on the broadest reasonable interpretation of the claims, Examiner further submits that reference Hua’257 teaches 3-dimensional electro-optical see through displays that include determining a first focal distance of a first focal plane for rendering at least a part of the stereoscopic images in focus; addressing both accommodation cues and convergence cues with the first focal distance, without tying the accommodation cues or the convergence cues to a fixed focal distance; and rendering the at least the part of the stereoscopic images with the input light beams using at least an optic mechanism and the first focal distance (See e.g. Figs. 1-2, 5-7, and 12-15; Paragraphs 0035, 0087-0089, 0093-0095, 0099-0100, 0103, 0105-0107, and 0113-0116).
Hua’257 teaches this determining a first focal distance and addressing both accommodation cues and convergence cues to provide “stereoscopic displays that can be head-mounted and that have addressable focal planes for improved depth perceptions but that require substantially less computational power than existing methods summarized above while providing more accurate focus cues to a viewer” (Paragraph 0013).
Therefore, even if Hua and Hu did not meet the claimed limitations, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the methods of Hua or Hu with the determining a first focal distance and addressing both accommodation cues and convergence cues of Hua’257 to provide “stereoscopic displays that can be head-mounted and that have addressable focal planes for improved depth perceptions but that require substantially less computational power than existing methods summarized above while providing more accurate focus cues to a viewer,” as in Hua’257 (Paragraph 0013).
Regarding claim 8, Hua in view of Gao and Hua’257 and Hu in view of Gao and Hua’257 each teaches the method of claim 7, as above.

Hu further teaches addressing the first focal distance by using the variable focus mechanism of the freeform optical display mechanism (See e.g. Figs. 2-3; Paragraphs 0005, 0030-0032, and 0038).
Additionally, Hua’257 further teaches addressing the first focal distance by using the variable focus mechanism of the freeform optical display mechanism (See e.g. Figs. 1-2, 5-7, and 12-15; Paragraphs 0035, 0087-0089, 0093-0095, 0099-0100, 0103, 0105-0107, and 0113-0116).
Regarding claim 9, Hua in view of Gao and Hua’257 and Hu in view of Gao and Hua’257 each teaches the method of claim 8, as above.
Hua further teaches that the act of addressing the first focal distance comprising: varying optical power of an addressable variable focusing element in the variable focus mechanism to change the first focal distance for rendering the at least the part of the stereoscopic images (See e.g. Figs. 1 and 6-7; Abstract; P. 1: Introduction and Multi-focal-plane display; P. 2-3: Depth-fusing technique; P. 4-5: Prototype demonstration).
Hu further teaches that the act of addressing the first focal distance comprising: varying optical power of an addressable variable focusing element in the variable focus mechanism to change the first focal distance for rendering the at least the part of the stereoscopic images (See e.g. Figs. 2-3; Paragraphs 0005, 0030-0032, and 0038).
Additionally, Hua’257 further teaches that the act of addressing the first focal distance comprising: varying optical power of an addressable variable focusing element in the variable focus mechanism to change the first focal distance for rendering the at least the part of the stereoscopic images (See e.g. Figs. 1-2, 5-7, and 12-15; Paragraphs 0035, 0087-0089, 0093-0095, 0099-0100, 0103, 0105-0107, and 0113-0116).
Regarding claim 10, Hua in view of Gao and Hua’257 and Hu in view of Gao and Hua’257 each teaches the method of claim 7, as above.
Hua further teaches that the act of addressing the first focal distance comprising: identifying the first focal plane from multiple focal plane based in part or in whole upon the first focal distance for displaying the at least the part of the stereoscopic images with the input light beams (See e.g. Figs. 1 and 6-7; Abstract; P. 1: Introduction and Multi-focal-plane display; P. 2-3: Depth-fusing technique; P. 4-5: Prototype demonstration).
Hu further teaches that the act of addressing the first focal distance comprising: identifying the first focal plane from multiple focal plane based in part or in whole upon the first focal distance for displaying the at least the part of the stereoscopic images with the input light beams (See e.g. Figs. 2-3; Paragraphs 0005, 0030-0032, and 0038).
Additionally, Hua’257 further teaches that the act of addressing the first focal distance comprising: identifying the first focal plane from multiple focal plane based in part or in whole upon the first focal distance for displaying the at least the part of the stereoscopic images with the input light beams (See e.g. Figs. 1-2, 5-7, and 12-15; Paragraphs 0035, 0087-0089, 0093-0095, 0099-0100, 0103, 0105-0107, and 0113-0116).
Regarding claim 17, Hua in view of Gao and Hu in view of Gao each teaches the variable focusing freeform optical display system of claim 11, as above.
Hua further teaches a determination mechanism to determine a first focal distance of a first focal plane for rendering at least a part of the stereoscopic images in focus, the variable focus mechanism to address both accommodation cues and convergence cues with the first focal distance, without tying the accommodation cues or the convergence cues to a fixed focal distance, wherein using at least the freeform optic mechanism is to render the at least the part of the stereoscopic images with 
Hu further teaches a determination mechanism to determine a first focal distance of a first focal plane for rendering at least a part of the stereoscopic images in focus, the variable focus mechanism to address both accommodation cues and convergence cues with the first focal distance, without tying the accommodation cues or the convergence cues to a fixed focal distance, wherein using at least the freeform optic mechanism is to render the at least the part of the stereoscopic images with the input light beams and the first focal distance (See e.g. Figs. 2-3; Paragraphs 0005, 0030-0032, and 0038).
Although Hua and Hu teach methods reading on the broadest reasonable interpretation of the claims, Examiner further submits that reference Hua’257 teaches 3-dimensional electro-optical see through displays that include a determination mechanism to determine a first focal distance of a first focal plane for rendering at least a part of the stereoscopic images in focus, the variable focus mechanism to address both accommodation cues and convergence cues with the first focal distance, without tying the accommodation cues or the convergence cues to a fixed focal distance, wherein using at least an optic mechanism is to render the at least the part of the stereoscopic images with the input light beams and the first focal distance (See e.g. Figs. 1-2, 5-7, and 12-15; Paragraphs 0035, 0087-0089, 0093-0095, 0099-0100, 0103, 0105-0107, and 0113-0116).
Hua’257 teaches this determining a first focal distance and addressing both accommodation cues and convergence cues to provide “stereoscopic displays that can be head-mounted and that have addressable focal planes for improved depth perceptions but that require substantially less computational power than existing methods summarized above while providing more accurate focus cues to a viewer” (Paragraph 0013).
Therefore, even if Hua and Hu did not meet the claimed limitations, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the methods of Hua 
Regarding claim 18, Hua teaches an optical display system comprising:
an image source configured to emit light beams (See e.g. Figs. 2 and 3; P. 3: Method);
a variable focus mechanism optically coupled to the image source and configured to impart a controllable amount of optical power to light beams received from the image source (See e.g. Fig. 2; P. 1-2: Multi-focal-plane display; P. 3; Method);
viewing optics optically coupled to the variable focus mechanism and configured to direct light beams received from the variable focus mechanism to a user, the viewing optics including a freeform optic mechanism to propagate the input light beams through a first refractive surface of the freeform optic mechanism, internally reflect the input light beams at least two times and direct the input light beams out of the freeform optic mechanism (See e.g. Fig. 2; Abstract; P. 1-2: Multi-focal-plane display; P. 3; Method); and
control circuitry communicatively coupled to the image source and the variable focus mechanism (See e.g. Figs. 1 and 6-7; Abstract; P. 1: Introduction and Multi-focal-plane display; P. 2-3: Depth-fusing technique; P. 4-5: Prototype demonstration), the control circuitry configured to:
identify, from among a plurality of different focal planes, at least one focal plane on which one or more images of virtual content are to be displayed (See e.g. Figs. 1 and 6-7; Abstract; P. 1: Introduction and Multi-focal-plane display; P. 2-3: Depth-fusing technique; P. 4-5: Prototype demonstration); and

control the image source to emit light beams corresponding to the one or more images of virtual content (See e.g. Figs. 1 and 6-7; Abstract; P. 1: Introduction and Multi-focal-plane display; P. 2-3: Depth-fusing technique; P. 4-5: Prototype demonstration); and
control the variable focus mechanism to impart at least one amount of optical power corresponding to the at least one identified focal plane to light beams received from the image source, respectively (See e.g. Figs. 1 and 6-7; Abstract; P. 1: Introduction and Multi-focal-plane display; P. 2-3: Depth-fusing technique; P. 4-5: Prototype demonstration).
Additionally, Hu teaches an optical display system comprising:
an image source (60) configured to emit light beams (See e.g. Figs. 2-3; Paragraph 0031: “a microdisplay, such as a digital micro-mirror device (DMD) 60”; Paragraph 0036: “the eyepiece 12 was designed as a wedge-shaped free-form plastic lens”);
a variable focus mechanism (80, 380) optically coupled to the image source and configured to impart a controllable amount of optical power to light beams received from the image source (See e.g. Figs. 2-3; Paragraph 0031: “The relay lens group 20 may include a traditional, non-deformable lens 21 and a reflective active optical element, such as a deformable membrane mirror 80…”);
viewing optics (12) optically coupled to the variable focus mechanism and configured to direct light beams received from the variable focus mechanism to a user, the viewing optics including a freeform optic mechanism to propagate the input light beams through a first refractive surface of the freeform optic mechanism, internally reflect the input light beams at least two times and direct the 
control circuitry communicatively coupled to the image source and the variable focus mechanism (See e.g. Figs. 2-3; Paragraphs 0005, 0030-0032, and 0038), the control circuitry configured to:
identify, from among a plurality of different focal planes, at least one focal plane on which one or more images of virtual content are to be displayed (See e.g. Figs. 2-3; Paragraphs 0005, 0030-0032, and 0038); and
display the one or more images of virtual content on the at least one identified focal plane to the user through the viewing optics (See e.g. Figs. 2-3; Paragraphs 0005, 0030-0032, and 0038), wherein to display the one or more images of virtual content the control circuitry is configured to contemporaneously:
control the image source to emit light beams corresponding to the one or more images of virtual content (See e.g. Figs. 2-3; Paragraphs 0005, 0030-0032, and 0038); and
control the variable focus mechanism to impart at least one amount of optical power corresponding to the at least one identified focal plane to light beams received from the image source, respectively (See e.g. Figs. 2-3; Paragraphs 0005, 0030-0032, and 0038).
Examiner notes that the limitation “to propagate the input light beams through a first refractive surface of the freeform optic mechanism, internally reflect the input light beams at least three times and direct the input light beams out of the freeform optic mechanism” is directed to an intended use of the claimed apparatus. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Hu and Hua teach a freeform optic which has the required structure and can be arranged in such a manner to reflect light at least three times, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art.
Nevertheless, Hua and Hu fail to explicitly disclose that the freeform optic mechanism reflects the input light beams at least three times.
However, Gao teaches an ergonomic head mounted display device including an image source, a focus mechanism and a freeform optic mechanism (400, 500, 600, 700, 800, 900, 1000) to receive the input light beams directed by the focus mechanism, the freeform optic mechanism configured to propagate the input light beams through a first refractive surface of the freeform optic mechanism, internally reflect the input light beams at least three times and direct the input light beams out of the freeform optic mechanism (See e.g. Figs. 4-11; Paragraphs 0090-0096).
Gao teaches that the freeform optic mechanism reflects light at least three times “to extend the optical path length so that the width of the waveguide prism closely matches with the width of an average human head” which “allows facilitating the design of the waveguide prism into an ergonomic shape, as well as maintaining a large see-through FOV” and “also allows moving the image display unit to the side of the display frame which reduces the front weight of the HMD system and improves the ergonomic fit of the system” to “enable a wraparound design of optical see-through HMDs that offers ergonomic fit with the human head and attractive eyeglass-like appearance” (Paragraphs 0009 and 0054).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the display system of Hu such that the freeform optic mechanism reflects the input light beams at least three times as in Gao “to extend the optical path length so that the width  In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Although Hua and Hu teach methods reading on the broadest reasonable interpretation of the claims, Examiner further submits that reference Hua’257 teaches 3-dimensional electro-optical see through displays that include control circuitry communicatively coupled to the image source and the variable focus mechanism, the control circuitry configured to: identify, from among a plurality of different focal planes, at least one focal plane on which one or more images of virtual content are to be displayed; and display the one or more images of virtual content on the at least one identified focal plane to the user through the viewing optics, wherein to display the one or more images of virtual content the control circuitry is configured to contemporaneously: control the image source to emit light beams corresponding to the one or more images of virtual content; and control the variable focus mechanism to impart at least one amount of optical power corresponding to the at least one identified focal plane to light beams received from the image source, respectively (See e.g. Figs. 1-2, 5-7, and 12-15; Paragraphs 0035, 0087-0089, 0093-0095, 0099-0100, 0103, 0105-0107, and 0113-0116).
Hua’257 teaches this control circuitry to provide “stereoscopic displays that can be head-mounted and that have addressable focal planes for improved depth perceptions but that require 
Therefore, even if Hua and Hu did not meet the claimed limitations, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the methods of Hua or Hu with the control circuitry of Hua’257 to provide “stereoscopic displays that can be head-mounted and that have addressable focal planes for improved depth perceptions but that require substantially less computational power than existing methods summarized above while providing more accurate focus cues to a viewer,” as in Hua’257 (Paragraph 0013).
Regarding claim 19, Hua in view of Gao and Hua’257 and Hu in view of Gao and Hua’257 each teaches the optical display system of claim 18, as above.
Hua further teaches at least one beam splitter configured to optically couple the image source to the variable focus mechanism (See e.g. Figs. 2, 3, and 6; P. 2: Multi-focal-plane display; P. 3-4: Method).
Hu further teaches at least one beam splitter (16) configured to optically couple the image source to the variable focus mechanism (See e.g. Figs. 3A, 3B, and 6A; Paragraphs 0007-0008, 0035, and 0049).
Regarding claim 20, Hua in view of Gao and Hua’257 and Hu in view of Gao and Hua’257 each teaches the optical display system of claim 19, as above.
Hua further teaches that the at least one beam splitter is further configured to optically couple the variable focus mechanism to the viewing optics (See e.g. Figs. 2, 3, and 6; P. 2: Multi-focal-plane display; P. 3-4: Method).
Hu further teaches that the at least one beam splitter is further configured to optically couple the variable focus mechanism to the viewing optics (See e.g. Figs. 3A, 3B, and 6A; Paragraphs 0007-0008, 0035, and 0049).
Response to Arguments
Applicant's arguments, see page 9, filed 02/25/2021, with respect to the 35 U.S.C. 112(b) rejection of claim 17 have been fully considered but they are not persuasive.
Specifically, Applicant argues that the “terms have been deleted from the claims, without prejudice, thereby rendering this rejection moot.” However, Examiner maintains that claim 17 remains indefinite, as detailed above. That is, it is unclear how the display system can be “configured to…” perform the claimed functions. Specifically, this limitation is unclear as it recites functional language without providing a discernable boundary on what element/structure of the system performs the function. It is unclear if a specific structure/element must be present in the system to perform the function of determining the focal distances. As such, the metes and bounds of the claim cannot be discerned and the claim is unclear. See Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc) (“Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim”) (MPEP § 2173.05(g)).
Applicant’s arguments, see pages 10-12, filed 02/25/2021, with respect to the rejection(s) of claim(s) 1, 11, and 18 under 35 U.S.C. 102 as anticipated by Hua and Hu have been fully considered but are moot upon further consideration and a new ground(s) of rejection made under 35 U.S.C. 103 over Hua in view of Gao and Hu in view of Gao, as necessitated by Applicant’s amendments and detailed above.
Additionally, Examiner notes that the limitation “the freeform optic mechanism configured to propagate receive the input light beams through a first refractive surface of the freeform optic mechanism, internally reflect the input light beams at least three times and direct the input light beams out of the freeform optic mechanism” is directed to an intended use of the claimed apparatus. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Hua and Hu teaches a freeform optic which has the required structure and can be arranged in such a manner to reflect light at least three times, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art.
Nevertheless, Examiner submits that reference Gao explicitly teaches reflecting the input light beams at least three times (See e.g. Figs. 4-11; Paragraphs 0090-0096) in order “to extend the optical path length so that the width of the waveguide prism closely matches with the width of an average human head” which “allows facilitating the design of the waveguide prism into an ergonomic shape, as well as maintaining a large see-through FOV” and “also allows moving the image display unit to the side of the display frame which reduces the front weight of the HMD system and improves the ergonomic fit of the system” to “enable a wraparound design of optical see-through HMDs that offers ergonomic fit with the human head and attractive eyeglass-like appearance” (Paragraphs 0009 and 0054). As such, the claimed limitation would have been obvious to one having ordinary skill in the art at the time the invention was filed, as detailed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896